DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 1-4 have been cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to an invention non-elected without traverse.  Accordingly, claims 1-4 have been cancelled.
Allowable Subject Matter
Claims 5-20 allowed.
The following is an examiner’s statement of reasons for allowance: US 2009/0052490 (Maeda) represents the closest prior art of record. Maeda does not teach the additional elements claimed in amended independent claims 5 and 14.  While the additional elements per se are not novel, the closest prior art cited above does not teach them in combination with the other elements claimed, and there is no clear motive or suggestion to modify Maeda to meet the additional limitations.  The remaining claims are allowed due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Michael Carter/Primary Examiner, Art Unit 2828